Citation Nr: 1417105	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  08-31 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as secondary to exposure to herbicides.  

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink



INTRODUCTION

The Veteran had active service from March 1968 to October 1969, to include service in the Republic of Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The appeal is remanded to the RO.  

The Board denied service connection for prostate cancer and a back disability in a July 2012 decision.  The Veteran appealed those issues to the Court of Appeals for Veterans Claims (Court).  In an October 2013 decision, the Court remanded the issues back to the Board for further development.   


REMAND

The Veteran contends that he has a back disability and prostate cancer that was incurred in or causally related to service.  In the October 2013 Court decision, the Court found that a medical examination was necessary to determine whether the Veteran has prostate cancer or a back disability manifested by back pain.  Therefore, the Board must remand the issue for further development consistent with the October 2013 Court decision.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, specifically providing the proper address for any unobtained private medical treatment records.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  The RO should also obtain and associate with the claims file all VA treatment records related to his back and prostate claims.  

2.  The Veteran must be afforded the appropriate VA examinations to determine whether the Veteran has a back disability that is related to his military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. 

After a review of the service and post service medical records, a physical examination of the Veteran, and with consideration of the Veteran's statements, the examiner must state whether any currently diagnosed back disability is related to the Veteran's military service. 

The examination report must include a complete rationale for all opinions expressed. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The Veteran must be afforded the appropriate VA examinations to determine whether the Veteran has prostate cancer.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies, to include a biopsy if the examiner deems it necessary, must be accomplished. 

After a review of the service and post service medical records, a physical examination of the Veteran, and with consideration of the Veteran's statements, the examiner must state whether the Veteran has a current diagnosis of prostate cancer.  If not, the examiner must provide an alternative cause for the Veteran's elevated PSA.  The examiner should also address the Veteran's October 2013 Trus Biopsy results that he alleges shows he has pre-cancerous cells. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


